 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    KARIM HASAN PRICE,                                  1:19-cv-00717 GSA (PC)

 7                       Plaintiff,                       ORDER TO SUBMIT NEW, COMPLETED
                                                          APPLICATION TO PROCEED IN FORMA
 8           v.                                           PAUPERIS OR PAY FILING FEE WITHIN
                                                          30 DAYS
 9    JOHN SUTTON, et al. ,
10                       Defendants.
11

12          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. §
13   1983. On May 22, 2019, Plaintiff filed the Complaint commencing this action, together with an
14   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.) However,
15   Plaintiff’s application to proceed in forma pauperis is incomplete. The court received only the first
16   page of the application. The second page of the application, with Plaintiff’s signature, is missing.
17   Plaintiff shall be granted thirty days in which to submit a new, completed application to proceed in
18   forma pauperis, or pay the $400.00 filing fee in full.
19          Accordingly, IT IS HEREBY ORDERED that:
20          Within thirty (30) days of the date of service of this order, Plaintiff shall submit the attached

21   application to proceed in forma pauperis, completed and signed, or in the alternative, pay the

22   $400.00 filing fee for this action. No requests for extension will be granted without a showing

23   of good cause. Failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     May 30, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
